Citation Nr: 0736538	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-37 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during a period of hospitalization at St. Vincent's 
Medical Center from July 15, 2004 to July 16, 2004.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from May 1951 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.           

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim of entitlement to 
reimbursement of medical expenses claim.  38 C.F.R. § 19.9 
(2007).  

The veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred during a period of 
hospitalization at St. Vincent's Medical Center from July 15, 
2004 to July 16, 2004.  In this regard, private medical 
records from St. Vincent's Medical Center show that on July 
15, 2004, the veteran was treated for severe abdominal pain.  
Upon admission, it was reported that the veteran had a liver 
transplant in 1997 at the VA in Gainesville.  Following the 
physical examination, the veteran was diagnosed as status 
post liver transplant in 1997 on multiple medications for 
immune suppression, with current inflammatory changes in the 
right lower quadrant consistent with appendicitis.  According 
to the records, the veteran subsequently underwent an 
emergent open appendectomy and was discharged on July 16, 
2004.

The VAMC has heretofore characterized the issue on appeal in 
terms of the veteran's entitlement to payment or 
reimbursement of unauthorized medical expenses.  However, the 
veteran appears to be contending that the Department of 
Veterans Affairs authorized the treatment in question.  See 
38 U.S.C.A. § 1703 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2007).  Specifically, in the 
veteran's Notice of Disagreement, dated in August 2004, the 
veteran stated that before he was rushed to St. Vincent's 
Medical Center, his wife called the VA and was told that he 
could go to any hospital and that the hospital should call 
the VA and ask to talk to the "MAA" on duty.  According to 
the veteran, when he arrived at St. Vincent's, the Emergency 
Room physician, Dr. Kamens, called the VA and talked to the 
"MAA" on duty, Ms. Jan Ogletree.  Dr. Kamens informed Ms. 
Ogletree that the veteran wanted to be transported to the VA.  
Ms. Ogletree advised Dr. Kamens that the VA did not have room 
for the veteran and to go ahead and do what was necessary.  
The veteran stated that he had talked with Ms. Ogletree and 
that she reported that the aforementioned information was 
"logged in the computer."      

In light of the above, the Board notes that it does not 
appear from the record that any effort has been made to 
obtain information from the VA, specifically Ms. Ogletree, as 
to whether the treatment at issue was, in fact, authorized in 
advance.  Consequently, a remand is required.    

Accordingly, the case is REMANDED for the following action:

1.  Contact Ms. Ogletree and/or the 
appropriate person at the VA and ask 
he/she to review the admission logs and 
other pertinent documents from the time 
frame here in question and to certify 
whether the veteran's admission to St. 
Vincent's Medical Center on July 15, 2004, 
was authorized.  The response received, 
and any evidence obtained, should be 
associated with the record on appeal.  

2.  After the above development has been 
completed, the expanded record should be 
reviewed to determine whether VA granted 
prior authorization for the private 
medical expenses in question.  

3.  Thereafter, the VAMC must readjudicate 
the issue on appeal, based on all of the 
evidence presented and all governing legal 
criteria.  If the benefit sought on appeal 
continues to be denied, the veteran is to 
be furnished a supplemental statement of 
the case as to all evidence considered and 
all relevant legal authority for the 
continued denial.  The veteran must then 
be afforded a reasonable period in which 
to reply.  Thereafter, the case should be 
returned to the Board in accordance with 
established procedures for the processing 
of appeal.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

